Exhibit 10.5

 

AMENDMENT NO. 4

 

This AMENDMENT NO. 4 (the “Amendment”) dated as of July 31, 2012 (the “Effective
Date”) is among Bonanza Creek Energy, Inc., a Delaware corporation (“Borrower”),
the Guarantors (as defined in the Credit Agreement referred to below), the
Lenders (as defined below), and KeyBank National Association, as Administrative
Agent and as Issuing Lender (as such terms are defined below).

 

RECITALS

 

A. The Borrower is party to that certain Credit Agreement dated as of March 29,
2011 (as amended by Amendment No. 1 dated as of April 29, 2011, Amendment
No. 2 & Agreement dated as of September 15, 2011, the Resignation, Consent and
Appointment Agreement and Amendment Agreement dated as of April 6, 2012, and
Amendment No. 3 & Agreement dated as of May 8, 2012 and as may be further
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the lenders party thereto from time to time (the
“Lenders”), and KeyBank National Association (as successor in interest to BNP
Paribas), as administrative agent (in such capacity, the “Administrative Agent”)
and as issuing lender (in such capacity, the “Issuing Lender”).  Each
capitalized term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.

 

B. The Lenders wish to, subject to the terms and conditions of this Amendment,
amend the Credit Agreement as provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lender, and the Lenders hereby agree as follows:

 

Section 1.                                          Defined Terms.  As used in
this Amendment, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.

 

Section 2.                                          Other Definitional
Provisions.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Amendment, unless otherwise
specified.  All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified.  The words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Amendment shall refer to this
Amendment as a whole and not to any particular provision of this Amendment.  The
term “including” means “including, without limitation,”.  Paragraph headings
have been inserted in this Amendment as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Amendment and shall not be used in the interpretation of any provision of this
Amendment.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Amendments to Credit
Agreement.

 

(a)                                  Section 1.01 of the Credit Agreement is
hereby amended by restating the definition of “Issuing Lender” in its entirety
with the following:

 

“Issuing Lender” means KeyBank National Association and any successor issuing
lender or additional issuing lender pursuant to Section 9.06.

 

(b)                                 The Credit Agreement is hereby amended by
adding the following new Section 1.06 to the Credit Agreement:

 

Section 1.06                            Issuing Lenders.  In the event that,
pursuant to Section 9.06 below, multiple Issuing Lenders are appointed under
this Credit Agreement, all references to “Issuing Lender” shall refer to all
Issuing Lenders collectively, “any Issuing Lender” or “the applicable Issuing
Lender” as the situation may require.

 

(c)                                  Section 2.07(a)(i) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

 

(i)                                  if such issuance, increase, or extension
would cause the Letter of Credit Exposure to exceed the lesser of
(A) $100,000,000 and (B) an amount equal to the lesser of (1) the aggregate
Commitments at such time and (2) the Borrowing Base in effect at such time
minus, in each case under this clause (B), the sum of the aggregate outstanding
principal amount of all Advances at such time;

 

(d)                                 Section 2.07(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

(b)                               Participations.  Upon the date of the issuance
or increase of a Letter of Credit, the Issuing Lender shall be deemed to have
sold to each other Lender and each other Lender shall have been deemed to have
purchased from the Issuing Lender a participation in the related Letter of
Credit Obligations equal to such Lender’s Pro Rata Share at such date and such
sale and purchase shall otherwise be in accordance with the terms of this
Agreement.  The Issuing Lender shall promptly notify the Administrative Agent
who shall promptly notify each such participant Lender by telephone, or
facsimile of each Letter of Credit issued, increased, or extended and the actual
dollar amount of such Lender’s participation in such Letter of Credit.

 

(e)                                  Section 2.07(c) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

(c)                                Issuing.  Each Letter of Credit shall be
issued, increased, or extended pursuant to a Letter of Credit Application (or by
telephone notice promptly confirmed in writing by a Letter of Credit
Application), given by the Borrower not later than noon (Houston, Texas time) on
the fifth Business Day before the date of the

 

2

--------------------------------------------------------------------------------


 

proposed issuance, increase, or extension of such Letter of Credit (or such
earlier day as shall be agreed by the Issuing Lender),  and the Issuing Lender
shall promptly notify the Administrative Agent who shall give to each other
Lender prompt notice thereof by telex, telephone, or facsimile.  Each Letter of
Credit Application shall be delivered by facsimile or by mail specifying the
information required therein; provided that if such Letter of Credit Application
is delivered by facsimile, the Borrower shall follow such facsimile with an
original by mail.  After the Issuing Lender’s receipt of such Letter of Credit
Application (by facsimile or by mail) and upon fulfillment of the applicable
conditions set forth in Article III, the Issuing Lender shall issue, increase,
or extend such Letter of Credit for the account of the Borrower or applicable
Subsidiary of the Borrower.  Each Letter of Credit Application shall be
irrevocable and binding on the Borrower.

 

(f)                                    Section 2.08(b)(i)(B) of the Credit
Agreement is hereby deleted in their entirety and replaced with the following:

 

(B) to the Issuing Lender, a fronting fee for each Letter of Credit issued by
the Issuing Lender in an amount to be mutually agreed upon by the Issuing Lender
and the Borrower.

 

(g)                                 Section 9.06 of the Credit Agreement is
hereby amended by adding the following  new sentence to the end thereof:

 

The Administrative Agent may, with the consent of the Borrower and the Lender in
question, appoint any Lender hereunder as an Issuing Lender in addition to
KeyBank National Association or any successor of KeyBank National Association in
such capacity.

 

Section 4.                                          Representations and
Warranties.  The Borrower and each Guarantor represents and warrants that:
(a) the representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) no Default has occurred and is continuing; (c) the
execution, delivery and performance of this Amendment are within the corporate
power and authority of such Person and have been duly authorized by appropriate
corporate action and proceedings; (d) this Amendment constitutes the legal,
valid, and binding obligation of such Person enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Amendment; (f) the
Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents; and (g) as to each Guarantor,
it has no defenses to the enforcement of its Guaranty.

 

3

--------------------------------------------------------------------------------


 

Section 5.                                          Conditions to Effectiveness.

 

(a)                                  This Amendment shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

 

(i)                                     The Administrative Agent shall have
received multiple original counterparts, as requested by the Administrative
Agent, of this Amendment duly and validly executed and delivered by duly
authorized officers of the Borrower, the Guarantors, the Issuing Lender and the
Lenders.

 

(ii)                                  No Default shall have occurred and be
continuing as of the Effective Date.

 

(iii)                               The representations and warranties in this
Amendment shall be true and correct in all material respects.

 

(iv)                              The Borrower shall have paid all costs and
expenses which have been invoiced and are payable pursuant to Section 10.04 of
the Credit Agreement.

 

Section 6.                                          Acknowledgments and
Agreements.

 

(a)                                  The Borrower acknowledges that on the date
hereof all Obligations are payable without defense, offset, counterclaim or
recoupment.

 

(b)                                 The Administrative Agent, the Issuing Lender
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents.  Nothing in this Amendment shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Loan Documents, (ii) any of the agreements, terms or conditions contained in any
of the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
the Issuing Lender or any Lender with respect to the Loan Documents, or (iv) the
rights of the Administrative Agent, the Issuing Lender or any Lender to collect
the full amounts owing to them under the Loan Documents.

 

(c)                                  Each of the Borrower, the Administrative
Agent, the Issuing Lender and the Lenders does hereby adopt, ratify, and confirm
the Credit Agreement, as amended hereby, and acknowledges and agrees that the
Credit Agreement, as amended hereby, is and remains in full force and effect,
and the Borrower acknowledges and agrees that its liabilities and obligations
under the Credit Agreement, as amended hereby, are not impaired in any respect
by this Amendment.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement and the Loan Documents shall mean such Credit
Agreement and such Loan Documents as amended by this Amendment.

 

(e)                                  This Amendment is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Amendment shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 7.                                          Reaffirmation of Guaranty. 
Each Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under its Guaranty are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of all of the Obligations, as such Obligations may
have been amended by this Amendment, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
the Guarantor in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement or any of the other Loan Documents.

 

Section 8.                                          Counterparts.  This
Amendment may be signed in any number of counterparts, each of which shall be an
original and all of which, taken together, constitute a single instrument.  This
Amendment may be executed by facsimile signature or signature delivered by other
electronic means and all such signatures shall be effective as originals.

 

Section 9.                                          Successors and Assigns. 
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted pursuant to the
Credit Agreement.

 

Section 10.                                   Invalidity.  In the event that any
one or more of the provisions contained in this Amendment shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Amendment.

 

Section 11.                                   Governing Law.  This Amendment
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 12.                                   RELEASE.  THE BORROWER
ACKNOWLEDGES THAT ON THE DATE HEREOF ALL OBLIGATIONS ARE PAYABLE WITHOUT
DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT.  IN ADDITION, EACH OF THE BORROWER,
THE GUARANTORS AND EACH OF THEIR RESPECTIVE SUBSIDIARIES (FOR THEMSELVES AND
THEIR RESPECTIVE SUCCESSORS, AGENTS, ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND AGENTS) HEREBY RELEASES ANY AND ALL
CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES IT MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY OF THE LENDERS, LEGAL COUNSEL TO
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY OF THE LENDERS, CONSULTANTS
HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING OUT OF,
RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT OR THE LOAN
DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE THE DATE OF THIS
AMENDMENT.  EACH OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES HEREBY ACKNOWLEDGES THAT IT HAS READ THIS AMENDMENT AND HAS
CONFERRED WITH ITS COUNSEL AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS
SECTION 12, AND IS FREELY AND VOLUNTARILY ENTERING INTO THIS AMENDMENT, AND
HEREBY AGREES TO WAIVE ANY CLAIM THAT THE TERMS

 

5

--------------------------------------------------------------------------------


 

OF THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, THE RELEASES CONTAINED HEREIN)
ARE INVALID OR OTHERWISE UNENFORCEABLE.

 

Section 13.                                   Entire Agreement.  THIS AMENDMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

 

BORROWER:

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

BONANZA CREEK ENERGY OPERATING COMPANY, LLC

 

By: Bonanza Creek Energy, Inc., its Manager

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

BONANZA CREEK ENERGY RESOURCES,

 

LLC

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

LIBERTY ENERGY COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

Signature Page to Amendment No. 4

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

 

BONANZA CREEK ENERGY MIDSTREAM,

 

LLC

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

BONANZA CREEK ENERGY UPSTREAM

 

LLC

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

 

 

 

HOLMES EASTERN COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Michael R. Starzer

 

 

 

 

 

Michael R. Starzer

 

 

President & Chief Executive Officer

 

Signature Page to Amendment No. 4

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/
ISSUING LENDER/LENDER:

 

KEY BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, and a
Lender

 

 

 

 

 

 

 

By:

/s/ Paul J. Pace

 

Name:  

Paul J. Pace

 

Title:  

Sr. Vice President

 

Signature Page to Amendment No. 4

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Dorothy Marchand

 

Name:  

Dorothy Marchand

 

Title:  

Senior Vice President

 

Signature Page to Amendment No. 4

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Elena Robeive

 

Name:  

Elena Robeive

 

Title:  

Director

 

Signature Page to Amendment No. 4

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:  

Gumaro Tijerina

 

Title:  

Director

 

Signature Page to Amendment No. 4

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK. N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Jonathon Hemok

 

Name:  

Jonathon Hemok

 

Title:  

AVP

 

Signature Page to Amendment No. 4

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Kamauf

 

Name:  

Michael Kamauf

 

Title:  

Authorized Officer

 

Signature Page to Amendment No. 4

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:  

Mark Lumpkin, Jr.

 

Title:  

Authorized Signatory

 

Signature Page to Amendment No. 4

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------